DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
The amendments filed November 15, 2021 have been acknowledged. Claims 1-2, 6, 10-15, 30-31 and 33 have been amended. Claim 16 is cancelled. Claim 34-35 are newly added. No new matter has been added. Claims 1-15, 18-26, 30-31 and 33-35 are currently pending. Claims 1-15, 30-31 and 33-35 are allowable (see details below).
Election/Restrictions
This application is in condition for allowance except for the presences of claims 18-26 directed to an invention non-elected with traverse in the provisional reply from February 12, 2019 and the filed response from June 27, 2019. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Reasons for Allowance
Claims 1-15, 30-31 and 33-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, and therefore dependent Claims 2-15, 30-31 and 33-35, in light of the most recent amendments to the claims, the claims are allowable over the prior art by the limitations requiring that “as the first portion (170) moves under said powder distribution member (185) and towards the working area (190), the net (180) lifts in conjunction with the first portion (170) to expose at least a portion of the first portion (170) from beneath the net (180)”.

Similarly, Buller teaches a vibratory net to be used during powder delivery (see para. [0146]), but does not teach wherein the net lifts in conjunction with movement of a powder delivery mechanism (pivoted powder pushing device) such that a first portion of the powder delivery mechanism (pivoted powder pushing device) is exposed. Additionally, while Buller teaches wherein a net may move or vibrate vertically or be lifted from the powder bed (see para. [0380]), this is in reference to object removal, and the movement does not occur in conjunction with the movement of a powder delivery mechanism (pivoted powder pushing device) towards a working area.
Because none of the closest prior art references teach the feature describing the functionality of the net such that “as the first portion (170) moves under said powder distribution member (185) and towards the working area (190), the net (180) lifts in conjunction with the first portion (170) to expose at least a portion of the first portion (170) from beneath the net (180)”, Claim 1, and therefore claims depending from Claim 1, are deemed to have allowable subject matter.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Cancellation or other appropriate action (37 CFR 1.144) of Claims 18-26, directed to a nonelected invention, Group II, drawn towards a method, and for which were withdrawn with traverse in the response to restriction in the provisional reply from February 12, 2019 and the filed response from June 27, 2019.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
 
/KILEY S STONER/Primary Examiner, Art Unit 1735